Mugglin, J. (dissenting).
We respectfully dissent because it is
our view that Witter v Taggart (78 NY2d 234 [1991]) does not require the conclusion that plaintiffs’ easement is not found in the chain of title of defendants Jerry Van Steenburg and Mary Van Steenburg (hereinafter collectively referred to as defendants). The phrase “chain of title” refers to the list of successive owners of the property. Where, as here, conveyances are indexed using the grantor-grantee method, each successive owner is searched from the date of the deed by which title was acquired to the date of recording of the deed by which title was conveyed. While we agree with the observation that conveyances out of the common grantor no longer form part of the chain of title to the remaining land (that is, here an abstractor would not continue to search the plaintiff in the defendant’s chain of title), such conveyances out should be shown as exceptions if an interest, such as an easement, has been conveyed across the remaining lands.
In searching the common grantor (Barry Rothberg), the recorded deed conveying the easement to plaintiffs, “the heirs and assigns forever,” should have been discovered. As the Court of Appeals stated in Witter v Taggart (supra), “[a] grantor may effectively extinguish or terminate a covenant when, as here, the grantor conveys retained servient land to a bona fide purchaser *1116who takes title without actual or constructive notice of the covenant because the grantor and dominant owner failed to record the covenant in the servient land’s chain of title” {id. at 239). However, as the Court noted, recording in the servient chain of title prevents that result. That is exactly what has occurred here. The public record furnishes potential purchasers with at least constructive notice of previous conveyances that affect their interest (see Andy Assoc, v Bankers Trust Co., 49 NY2d 13, 20 [1979]). Thus, we would hold that plaintiffs’ deed is in the direct chain of title to defendants’ premises and defendants are therefore charged with constructive notice of the existence of the easement conveyed in plaintiffs’ deed at the time of their purchase. Any contrary holding eviscerates a purpose of the recording act and permits a common grantor to convey more title than he or she has retained. Finally, we would hold that defendants’ conclusory and unsubstantiated assertions raise no issue of fact as to whether the right-of-way has been extinguished or that plaintiffs have overburdened its use, thus justifying dismissal of defendants’ counterclaims. Thus, we would affirm Supreme Court’s order and judgment.
Kane, J., concurs. Ordered that the order and judgment are reversed, on the law, without costs, and plaintiffs’ motion denied.